UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6763



In Re:   TRACEY GURLEY,

                                                          Petitioner.




         On Petition for Writ of Mandamus.   (2:07-cv-00276)


Submitted:   August 30, 2007             Decided:   September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tracey Gurley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tracey Gurley petitions for a writ of mandamus ordering

county officials in South Carolina to transfer the files from his

1996 state habeas matter to a New Jersey state court.           We conclude

that Gurley is not entitled to mandamus relief.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.     See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          Because this court does not have jurisdiction to grant

mandamus relief against state officials, see Gurley v. Superior

Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969), the

relief sought by Gurley is not available by way of mandamus.

Accordingly, we deny the petition for writ of mandamus.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED




                                   - 2 -